Citation Nr: 0000511	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  97-12 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran had active service from May 1969 to January 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Los Angeles, California 
Regional Office (RO).  

The veteran has requested a hearing before a traveling 
section of the Board.  At the time of the request the veteran 
was incarcerated.  The record indicates that the veteran was 
released from incarceration in November 1998 and the prison 
did not provide a forwarding address.  In September 1999 the 
RO sent notice of the date of the Board hearing to the 
veteran's former place of incarceration.  The veteran did not 
appear for the scheduled hearing in November 1999.  There is 
no indication in the record that the veteran desires to 
withdraw his request for a Board hearing and it does not 
appear that the RO or the veteran's service organization have 
made attempts to locate the veteran since he was released 
from incarceration.


REMAND

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1999).  Pursuant to 38 C.F.R. § 20.700 (1999), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person. 

Under the circumstances, the Board remands this case to the 
RO for the following action:

The RO should use reasonable means, 
including contacting the veteran's 
designated service organization, to 
attempt to locate the veteran and notify 
him of a hearing date.  All efforts to 
locate the veteran should be made part of 
the record.  Once the veteran is located, 
or reasonable means to do so are 
exhausted, the veteran should be 
scheduled to appear at a personal hearing 
before a Member of the Board sitting at 
the RO.  The veteran should be asked to 
submit any other information, evidence, 
or arguments that may be pertinent to 
this appeal at that time.  

The purpose of this remand is to ensure due process of law.  
The Board intimates no opinion, legal or factual, as to the 
determination warranted in this case by reason of this 
remand.  No action by the appellant is required, until he is 
so notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




